DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-5, 7-12 and 14 are allowed.

Examiner’s amendment/Comment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Claim 5. (Currently Amended) A driver profile-based vehicle theft detection method comprising: 
modeling a basic driver profile by performing supervised learning on the basis of basic driving data collected while a basic driver is driving; and performing unsupervised learning of first driving data collected while a current driver is driving, using a model derived through the supervised learning, so as to determine whether the current driver corresponds to the basic driver[[.]] ,  
wherein the determining whether the current driver corresponds to the basic driver comprises: 
modeling the first driving data by using the model, and deriving second driving data by performing reverse modeling on a result of the modeling; and
determining whether the current driver corresponds to the basic driver on the basis of a difference between the first driving data and the second driving data.

Claim 6. (Cancelled).
Claim 7. (Currently Amended)  The method of claim [[6]] 1, wherein …

Claim 8. (Currently Amended) The method of claim [[6]] 1, wherein …

Claim 9. (Currently Amended) The method of claim [[6]] 1, wherein …

Claim 11. (Currently Amended) A driver profile-based vehicle theft detection device comprising: 
a supervised-learning modeling unit configured to model a basic driver profile by performing supervised learning on the basis of basic driving data collected while a basic driver is driving; and an abnormal driving determination unit configured to determine whether a current driver corresponds to the basic driver by performing unsupervised learning of first driving data collected while the current driver is driving, using a model generated by the supervised-learning modeling unit[[.]] ,
wherein the abnormal driving determination unit is further configured to:
model the first driving data by using the model;
derive second driving data by performing reverse modeling on a result of the modeling; and
determine that the current driver differs from the basic driver if a difference between the first driving data and the second driving data is larger than or equal to a threshold value.

Claim 13. Cancelled.

Claim 14. (Currently Amended) The method of claim [[13]] 11, wherein …

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689